

 SJ 28 ENR: Providing for the appointment of John Fahey as a citizen regent of the Board of Regents of the Smithsonian Institution.
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



One Hundred Thirteenth Congress of the United States of America2d SessionBegun and held at the City of Washington on Friday, the third day of January, two thousand and
			 fourteenS. J. RES. 28IN THE SENATE OF THE UNITED STATESJOINT RESOLUTIONProviding for the appointment of John Fahey as a citizen regent of the Board of Regents of the
			 Smithsonian Institution.That, in accordance with section 5581 of the Revised Statutes of the United States (20 U.S.C. 43),
			 the vacancy on the Board of Regents of the Smithsonian Institution, in the
			 class other than Members of Congress, occurring by reason of the
			 expiration of the term of Roger W. Sant of the District of Columbia, on
			 October 24, 2013, is filled by the appointment of John Fahey of the
			 District of Columbia.	The appointment is for a term of 6 years, beginning
			 on the date of enactment of this joint resolution.Speaker of the House of RepresentativesVice President of the United States and President of the Senate